Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to the applicant’s arguments 
Applicant’s amendments of 7-8-22 are entered. A new ground of rejection is made as the applicant has amended. 
The applicant at page 7 argues that no references either individually or in combination with any other references disclose or suggest “…a target profile of the worksite”.  
    PNG
    media_image1.png
    895
    1253
    media_image1.png
    Greyscale

This is identified in the specification as originally filed at paragraph 46 where the data of the soil is derived from the sensor profile data or the target data 150 to generate a map for the worksite.  The soil type can be determined including any obstacles and then determine different layers of soil based on the target data. 
Thompson discloses a drone that scans a target area as shown in FIG. 4 for the construction vehicle 15. The system 10 of Figure 1 comprises one or more sensor(s) 21 configured to generate ground condition data and surface topography data. The ground condition data is indicative of ground condition of the terrain 13 along the route 12.The surface topography data is indicative of the surface topography or surface profile of the terrain 13 along the route 12. The sensor(s) 21 may be located on board the work machine 11, as depicted in Figure 2, or within a surveying device, as depicted in Figures 4 and 5. The sensor(s) 21 may also be located in an external control system. The system 10 may comprise one or more navigation units 22 configured to generate route data indicative of the route 12 along the terrain 13. 
The sensor(s) 21 may also comprise any device configured to measure or otherwise determine and monitor the two-dimensional or three-dimensional surface profile or surface topography of the terrain 13 and generate surface topography data. The surface topography data may comprise inclination data. The sensor(s) 21 may comprise a device such an as inclination sensor configured to measure the inclination of the work machine(s) 11 on the terrain 13 and generate the inclination data. The measured inclination may be the inclination of the work machine(s) 11 on the terrain 13 relative to the direction of gravity in two or three dimensions (e.g. front to back and/or side-to-side inclination). The sensor(s) 21 may utilise any method, sensor, instrumentation or other apparatus known in the art to obtain the actual surface topography data, such as photogrammetry, radar, LIDAR, laser scanners, video systems, audio systems or a combination thereof.  
The drone can then 1. Determine areas of a high incline to avoid, 2. Determine areas of low compaction to avoid and 3. Determine areas of low rolling resistance so the vehicle has improved fuel economy.
Clearly the reference discloses a target profile that the drone is looking for in terms of 1. Avoiding the high incline so the vehicle does not flip over, 2. Avoiding areas of low compaction and favoring areas of high compaction so the truck will not collapse in to a hole and 3. Favor areas of good rolling resistance so the vehicle has improved fuel economy and also avoiding poor rolling resistance where the vehicle will be stuck. 
	Clearly items 1-3 are “inputs associated with a target profile of the worksite”. 
At page 9, the applicant contends that moving the UAV at a first profile pass at a first speed and a second speed being different than the first speed is patentable.  See claim 6.  This is incorrect and is well known in the art.  
Bouffard teaches “…6. The method of claim 3, wherein controlling the operation of the UAV to perform the one or more surface profile passes and the one or more soil composition passes comprises controlling the operation of the UAV to perform the one or more surface profile passes at a first speed and controlling the operation of the UAV to perform the one or more soil composition passes at a second speed, the first speed differing from the second speed”. 16. The system of claim 13, wherein the computing system controls the operation of the UAV to perform the one or more surface profile passes at a first speed and to perform the one or more soil composition passes at a second speed, the first speed being faster than the second speed”. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It is well known in the art to take off the drone at a first speed and then do multiple passes over an area for surveying. 
This is not a patentable feature as this is within the reference of Bouffard.  
\ 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10 and 12-14 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by Great Britain Patent No.: GB 2 563 262 A to Thompson that was filed in 6-8-2017 which is prior to the effective filing date of 4-3-20. 
In regard to claim 1 and 12, Thompson discloses “..1. A method for generating earthmoving prescriptions, the method comprising:
receiving, with one or more computing devices of a computing system, data (See abstract that recites a method which predicts a risk of instability of one or more work machines moving along a route along terrain of a worksite, the method comprising using a navigation unit 22 to generate route data and sensors 21 to generate ground condition data indicative of ground condition, e.g. density of soil, gradient etc., of the terrain along the route. Sensors 21, e.g. LIDAR, measure surface topography and generates surface topography data. A processing unit 23 processes the route data, ground condition data and surface topography data to generate risk data indicative of a risk of instability along the route. The processing unit 23 also comprises machine inputs 26, outputs 27 and a communication module 28. Generating surface topography data may comprise generating simulated surface topography data and/or retrieving previously generated simulated or actual surface topography data from a memory. Reference is also made to a system for determining a risk of instability of a work machine. The system may be an external system (40, fig 4) which communicates with a surveying device (30), e.g. an UAV. )
 indicative of a plurality of soil layers below a surface of a worksite, the plurality of soil layers having different soil compositions, the data being generated by at least one sensor supported on an unmanned aerial vehicle (UAV) that is configured to be flown across the worksite;  (see claims 1-18 where the soil is analyzed for a risk of instability beneath using the sensors) 
receiving, with the one or more computing devices, data indicative of a surface profile of the surface of the worksite; (see FIG. 4-5 where the system 10 may further comprise one or more surveying device(s) 30. The surveying device(s) 30 may be a device separate from the work machine 11, as illustrated. The surveying device(s) 30 may comprise an aerial platform, such as a manned aircraft or unmanned aerial vehicle (“UAV”), or a terrestrial (i.e. land based) platform (manned or unmanned). Alternatively, the surveying device(s) 30 may be partly or entirely embodied in the work machine 11.
The one or more sensor(s) 21 and/or navigation unit(s) 22 and/or processing unit(s) 23 described above may be located within the surveying device(s) 30, instead of, or in addition to one or more sensor(s) 21 located on the work machine 11. Therefore, in this embodiment, the sensor(s) are configured to measure the ground condition and surface topography of the area of the worksite proximal to the surveying device(s) 30 and generate the ground condition and surface topography data. In particular, one of the sensors 21 of the surveying device(s) 30 may be a scanning device that uses LIDAR (Light (lazar)
Imaging Detection, And Ranging) to measure surface topography of the worksite 14. Another sensor 21 of the surveying device(s) 30 may use ground penetrating radar to measure compaction of the worksite 14. The sensor(s) 21 of the surveying device may therefore generate compaction and surface topography data. The navigation unit(s) 22 may be configured to measure the position of the surveying device and generate the route data. The surveying device 30 may comprise a surveying control system 31. The sensor(s) 21 and/or the navigation unit(s) 22 and/or the processing unit(s) 23 may be located in the surveying control system 31. The previous and subsequent description of the sensor(s) 21, navigation unit(s) 22 and processing unit(s) 23 in relation to the work machine 11 equally apply to the surveying device 30. )
receiving, with the one or more computing devices, an input associated with a target profile of the worksite; and  (see claims 1-18 where the stability of the soil is determined to be stable or unstable and a risk factor on a map is determined ) 
generating, with the one or more computing devices, an earthmoving prescription map based at least in part on the plurality of soil layers of the worksite, the surface profile of the worksite, and the target profile of the worksite, the earthmoving prescription map mapping the plurality of soil layers between the surface profile of the worksite and the target profile of the worksite”.  (see FIG. 4 map where the drone can provide a surface profile and a target profile that a portion of the area can collapse and route the vehicle 15; see claim 1-18; see page 16-17)
Thompson discloses “..2. The method of claim 1, wherein receiving the data indicative of the surface profile of the worksite comprises receiving the data indicative of the surface profile of the worksite from the UAV. (see FIG. 4 map where the drone can provide a surface profile and a target profile that a portion of the area can collapse and route the vehicle 15; see claim 1-18; see page 16-17)
In regard to claim 3 and 13, Thompson discloses “…3. The method of claim 2, further comprising automatically controlling the operation of the UAV to perform one or more surface profile passes across the worksite for generating the data indicative of the surface profile of the worksite and one or more soil composition passes across the worksite for generating the data indicative of the plurality of soil layers of the worksite. (see page 18-19 where the terrain can be indicated as loose and or high density or soft or low hardness)”. 
In regard to claim 4 and 14, Thompson discloses “…4. The method of claim 3, wherein controlling the operation of the UAV to perform the one or more surface profile passes and the one or more soil composition passes comprises controlling the operation of the UAV to perform the one or more surface profile passes at a first height and controlling the operation of the UAV to perform the one or more soil composition passes at a second height, the first height differing from the second height. (see page 18-19 where the terrain can be indicated as loose and or high density or soft or low hardness)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Great Britain Patent No.: GB 2 563 262 A to Thompson that was filed in 6-8-2017 which is prior to the effective filing date of 4-3-20 and in view of U.S. Patent No.: US 10,749,952 B1 to Charalambides et al.
 
In regard to claim 5 and 15, the primary reference is silent but Charalambides et al. teaches “…5. The method of claim 4, wherein the second height is smaller than the first height. 15. The system of claim 14, wherein the first height is higher than the second height. (see FIG. 5 where the drone can be controlled to land vertically or take off vertically to a maximum altitude or a min. altitude and FIG. 9-10 and col. 9, lines 14-61);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Charalambides of since Charalambides teaches that a computing device or server can control the altitude and speed of a drone and the heights for surveying and input a maximum altitude and a minimum altitude to avoid collisions. This also can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and Col. 8, line 1-14. 

Claims 6-9 and 16-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Great Britain Patent No.: GB 2 563 262 A to Thompson that was filed in 6-8-2017 which is prior to the effective filing date of 4-3-20 and in view of United States Patent Application Pub. No.: US 2017/0334559 A1 to Bouffard that was filed in 2016. 

    PNG
    media_image2.png
    510
    624
    media_image2.png
    Greyscale
In regard to claim 6 and 16, Bouffard teaches “…6. The method of claim 3, wherein controlling the operation of the UAV to perform the one or more surface profile passes and the one or more soil composition passes comprises controlling the operation of the UAV to perform the one or more surface profile passes at a first speed and controlling the operation of the UAV to perform the one or more soil composition passes at a second speed, the first speed differing from the second speed”. 16. The system of claim 13, wherein the computing system controls the operation of the UAV to perform the one or more surface profile passes at a first speed and to perform the one or more soil composition passes at a second speed, the first speed being faster than the second speed”. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Bouffard of since Bouffard teaches that a computing device or server can control the drone as shown in FIG. 2-2e where a flight package can be “assembled” and provided by the user interface. The user can create a job 200 and draw the areas 206 and input a geofence 230 and then input a launch and land area 206.  The user can then depress and the uav can provide the surveying as desired.  This can provide an improved user interface where a complicated drone operation can be simplified to a finger input.  See Boufard at abstract and paragraph 29-35 and claims 1-2. 

In regard to claim 7 and 16, Bouffard teaches “…7. The method of claim 6, wherein the first speed is faster than the second speed”. (see FIG. 2d where a spiral can be a first speed while the climb and descent can be different speeds) (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Bouffard of since Bouffard teaches that a computing device or server can control the drone as shown in FIG. 2-2e where a flight package can be “assembled” and provided by the user interface. The user can create a job 200 and draw the areas 206 and input a geofence 230 and then input a launch and land area 206.  The user can then depress and the uav can provide the surveying as desired.  This can provide an improved user interface where a complicated drone operation can be simplified to a finger input.  See Boufard at abstract and paragraph 29-35 and claims 1-2. 

In regard to claim 8 and 17, Bouffard discloses “8. The method of claim 1, further comprising:
determining, with the one or more computing devices, an area-of-interest within the worksite based at least in part on the data indicative of the plurality of soil layers of the worksite; (see FIG. 2d where a spiral can be a first speed while the climb and descent can be different speeds) (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Bouffard of since Bouffard teaches that a computing device or server can control the drone as shown in FIG. 2-2e where a flight package can be “assembled” and provided by the user interface. The user can create a job 200 and draw the areas 206 and input a geofence 230 and then input a launch and land area 206.  The user can then depress and the uav can provide the surveying as desired.  This can provide an improved user interface where a complicated drone operation can be simplified to a finger input.  See Boufard at abstract and paragraph 29-35 and claims 1-2. 

Thompson discloses …controlling, with the one or more computing devices, an operation of the UAV to perform one or more passes across the area-of-interest within the worksite for generating updated data”
 indicative of a plurality of soil layers of the area-of-interest below the surface of the worksite; and
receiving, with the one or more computing devices, the updated data indicative of the plurality of soil layers of the area-of-interest,
wherein the earthmoving prescription map is generated based at least in part on the surface profile of the worksite, the target profile of the worksite, the plurality of soil layers of the worksite, (see FIG. 4 map where the drone can provide a surface profile and a target profile that a portion of the area can collapse and route the vehicle 15; see claim 1-18; see page 16-17)
Bouffard teaches “..and the updated data indicative of the plurality of soil layers of the area-of-interest”. (See FIG. 6g where the number of legs of the flight path and input and repeated for surveying the area)”. (see FIG. 2d where a spiral can be a first speed while the climb and descent can be different speeds) (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Bouffard of since Bouffard teaches that a computing device or server can control the drone as shown in FIG. 2-2e where a flight package can be “assembled” and provided by the user interface. The user can create a job 200 and draw the areas 206 and input a geofence 230 and then input a launch and land area 206.  The user can then depress and the uav can provide the surveying as desired.  This can provide an improved user interface where a complicated drone operation can be simplified to a finger input.  See Boufard at abstract and paragraph 29-35 and claims 1-2. 


    PNG
    media_image3.png
    727
    908
    media_image3.png
    Greyscale

Bouffard teaches “9. The method of claim 8, wherein determining the area-of-interest comprises:
controlling, with the one or more computing devices, a user interface to display the data indicative of the plurality of soil layers of the worksite below the surface of the worksite; and
receiving, with the one or more computing devices, an input from an operator via a user interface indicative of the area-of-interest. (see FIG. 3 where the user device has a user interface 310 and 316 to determine the flight path with a second user device ground system and then the flight package is provided to the UAV 320)  (see paragraph 29-32 and FIG. 2e); (see FIG. 2a where a geo-fence area can be specified in block 206 or a landing areas or a launch area 206) (see FIG. 2c-2f where the land area is specified as block 216 and a flight plan of 222 is shown for survey and take off and landing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of Bouffard of since Bouffard teaches that a computing device or server can control the drone as shown in FIG. 2-2e where a flight package can be “assembled” and provided by the user interface. The user can create a job 200 and draw the areas 206 and input a geofence 230 and then input a launch and land area 206.  The user can then depress and the uav can provide the surveying as desired.  This can provide an improved user interface where a complicated drone operation can be simplified to a finger input.  See Boufard at abstract and paragraph 29-35 and claims 1-2. 

In regard to claim 10 and 18, Thompson discloses “…10. The method of claim 1, wherein the at least one sensor comprises a first sensor and a second sensor, the first sensor being configured to generate the data indicative of the surface profile of the worksite, and the second sensor being configured to generate the data indicative of the plurality of soil layers of the worksite”. (see sensors (s) 21 may utilize any method, sensor, instrumentation or other apparatus known in the art to obtain the ground condition data, such as photogrammetry, radar, LIDAR, laser scanners, video systems, audio systems or a combination thereof. In particular the sensor(s) 21 may comprise a measuring device, such as a ground penetration radar device configured to generate ground condition data by detecting compaction of the terrain 13 and voids, cracks and other subsurface objects with the terrain 13).

Claims 11 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Great Britain Patent No.: GB 2 563 262 A to Thompson that was filed in 6-8-2017 which is prior to the effective filing date of 4-3-20 and in view of International Patent Pub. No.: WO 2016195557 A1 to Skillsater. 
    PNG
    media_image4.png
    751
    502
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    752
    556
    media_image5.png
    Greyscale

In regard to claim 11 and 20, Skillsater teaches “…11. The method of claim 1, further comprising transmitting the earthmoving prescription map for the worksite to a work vehicle configured to perform an earthmoving operation within the worksite based on the earthmoving prescription map. (see FIG. 6-9 where a rollover risk for soil is determined and then the vehicle can perform its operations while avoiding that rollover risk area in block 90-96);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of THOMPSON with the teachings of SKILLSATER of since SKILLSATER teaches that a computing device or server can provide a map of the “roll over areas” 42-47 in FIG. 6.  This is assembly by inspection data from a sensor in claim 19 (LIDAR, RADAR, STERO CAMERA). The earthmover can then compare its GPS position to avoid these areas as the earthmover can roll over.   This can provide an improved safety where a complicated terrain map does not need to be inspected and instead it can be simplified to a “dangerous area” 47 to avoid as shown in Fig. 6-9.   See FIG. 6-9 and claim 1-2. 

Thompson discloses “…19. The system of claim 12, wherein the at least one sensor comprises a ground penetrating radar”.  (see FIG. 1--2 where the sensor(s) 21 may utilize any method, sensor, instrumentation or other apparatus known in the art to obtain the ground condition data, such as photogrammetry, radar, LIDAR, laser scanners, video systems, audio systems or a combination thereof. In particular the sensor(s) 21 may comprise a measuring device, such as a ground penetration radar device configured to generate ground condition data by detecting compaction of the terrain 13 and voids, cracks and other subsurface objects with the terrain 13.) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668